Citation Nr: 1748517	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-45 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis from September 9, 2014 forward.  

2.  Entitlement to an initial rating higher than 10 percent for cervical strain.

3.  Entitlement to an initial rating higher than 10 percent for lumbar strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a September 2015 decision, the Board denied higher initial ratings for the Veteran's cervical strain and lumbar strain.  These denials were vacated by the United States Court of Appeals for Veterans Claims (Court) in a February 2017 memorandum decision.  The Court remanded the case to the Board for further action.  

The issues of entitlement to higher initial ratings for the cervical strain and lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral plantar fasciitis most closely approximates a moderate injury of each foot from September 9, 2014 forward.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, are satisfied for plantar fasciitis of the left foot as of September 9, 2014.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5284 (2017). 

1.  The criteria for a rating of 10 percent, but no higher, are satisfied for plantar fasciitis of the right foot as of September 9, 2014.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5284 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


II. Analysis

The Veteran's bilateral plantar fasciitis has been rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, which pertains to acquired flatfoot.  Under DC 5276, a 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, which is not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned when these manifestations affect only one foot ("unilateral involvement).  A 30 percent rating is also assigned when there is bilateral severe flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use that is accentuated, indication of swelling on use, and characteristic callosities.  A 20 percent rating is assigned when there is unilateral involvement of these manifestations.  A 10 percent rating is assigned for moderate flatfoot characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  A noncompensable rating is assigned for mild flatfoot with symptoms relieved by a built-up shoe or arch support.  Id.

The evidence shows that the Veteran's bilateral plantar fasciitis is not manifested by objective evidence of marked deformity.  No objective deformity of either foot was noted in the September 2014 VA examination report.  In the February 2017 VA examination report, the examiner rendered separate diagnoses of pes cavus and hammertoe, for which service connection has been granted.  In an addendum to this report, the examiner indicated that the Veteran's plantar fasciitis was not manifested by objective evidence of marked deformity or marked pronation, swelling on use, characteristic calluses, or by the weight-bearing line falling over or medial to the great toe.  Accordingly, the criteria for a rating of 20 percent or higher under DC 5276 have not been more nearly approximated.  See id.

The Board has considered the Veteran's reported symptoms, including during flare-ups and on repeated use of the feet.  The September 2014 VA examination report reflects that the Veteran reported constant foot pain that increased rapidly due to any extended walking or standing.  Fast movements caused sharp, almost "tearing" pain.  He could not stand or walk for more than an hour and could not run at all.  The Veteran reported that overall functional impairment limited bending, stooping, or standing over an hour.  With regard to flare-ups or repeated use of the foot over a period of time, the examiner stated that the Veteran's functional loss was continuous, chronic, and severe.  

The February 2017 VA examination report similarly reflects that the Veteran reported chronic pain in the heels and mid foot, with flare-ups that were triggered by use, walking, and standing.  With regard to functional impairment, he reported that he could not walk long distances or stand for prolonged periods of time.  Other symptoms included tenderness, stiffness, easy fatigue, heat, popping, numbness, and tingling.  The examiner found that the Veteran's plantar fasciitis, along with hammer toe and pes cavus caused partial impairment with respect to activities such as running, jumping, climbing, exercise, walking long distances, and prolonged standing. 

The Veteran's plantar fasciitis is not rated based on limitation of range of motion, and thus consideration of whether there is additional functional loss in terms of range of motion during flare-ups or on repeated use is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996); see also Sharp v. Shulkin,__Vet. App.__No. 16-1385 (Sept. 6, 2017).  While the Veteran has reported subjective chronic and severe pain and other symptoms, the objective clinical findings do not show any deformity or other objective manifestations that more nearly approximate the criteria for a 20 percent rating or higher under DC 5257.  Subjective symptoms alone are not sufficient to establish that the criteria for a higher rating are satisfied when such criteria require certain objective findings.   

While a higher rating may not be assigned under DC 5276, the Board finds that as of September 9, 2014, the Veteran's plantar fasciitis is more appropriately rated under 38 C.F.R. § 4.71a, DC 5284, which pertains to "foot injuries, other."  An evaluation under DC 5284 is more favorable, as separate 10 percent ratings may be assigned for each foot, rather than a single 10 percent rating under DC 5276.  Specifically, a 10 percent rating may be assigned for each foot affected by an injury that is moderate in severity.  38 C.F.R. § 4.71a.  Twenty percent and thirty percent ratings are assigned for each foot affected by moderately severe and severe injuries, respectively.  Id.  

In the September 2014 VA examination report, in the section which asks whether the Veteran had any other foot injuries or conditions, including plantar fasciitis, the examiner checked the "yes" box, specified plantar fasciitis, and found that it was moderate in severity bilaterally.  This finding supports assignment of separate 10 percent ratings for each foot under DC 5284 for injury that is moderate in severity.  It is more appropriate to rate the Veteran's plantar fasciitis under DC 5284 rather than DC 5276, as the Veteran not only has pain on manipulation and use of the feet, but also ongoing pain and other symptoms, which both the September 2014 VA examiner and February 2017 VA examiner found to cause significant functional impairment.  The assignment of separate 10 percent ratings under DC 5284 more closely approximates the nature and severity of the Veteran's plantar fasciitis.  

Higher ratings under DC 5284 are not warranted.  The September 2014 VA examiner's characterization of the plantar fasciitis as "moderate" in severity rather than moderately severe or severe, in conjunction with the fact that there were no objective deformities of the foot or other objective findings at the time of this examination, and also no objective deformities at the time of the February 2017 VA examination other than pes cavus and hammer toe, which are separately rated, weighs against an injury of either foot that is moderately severe or severe.  Accordingly, higher ratings are not warranted under DC 5284. 

Separate ratings may not be assigned under both DC 5276 and 5284, as this would result in compensating twice for manifestations of the same disability under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14 (2017).  The pain and symptoms that were previously rated under DC 5276 are instead rated under DC 5284 as of September 9, 2014.  As already noted, application of DC 5284 is more favorable to the Veteran, as each foot can be assigned a separate 10 percent rating under this diagnostic code. 

Accordingly, separate 10 percent ratings are assigned for plantar fasciitis of each foot under DC 5284 as of September 9, 2014.  While there may have been fluctuations in the severity of the Veteran's symptoms since the September 2014 VA examination, the criteria for a higher rating have not been satisfied at any point during the period under review, for the reasons explained above.  Therefore, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Because the preponderance of the evidence weighs against ratings higher than 10 percent under DC 5284 for plantar fasciitis of each foot as of September 9, 2014, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

As of September 9, 2014, the Veteran's bilateral plantar fasciitis is rated under DC 5284 instead of DC 5276, with separate 10 percent ratings, but no higher, assigned for each foot. 


REMAND

The issues of entitlement to higher initial ratings for the cervical strain and lumbar strain must be remanded for further development in accordance with the Court's February 2017 memorandum decision. 

A new VA examination must be obtained.  In its decision, the Court found that the December 2008 and September 2014 VA examination reports did not discuss magnetic resonance imaging (MRI) results dated in May 2006 and September 2008 showing mild straightening of the cervical lordosis and levoscoliosis.  The VA examiners concluded that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, without accounting for the MRI reports.  Further, the Court found that the September 2014 VA examination report did not address what impact the Veteran's functional loss had on his range of motion.  Accordingly, a new VA examination is warranted to address these issues. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any private treatment records related to his cervical spine and lumbar spine disabilities.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

2.  Add to the claims file any outstanding VA treatment records. 

3.  Then, arrange for a VA examination of the Veteran's cervical and lumbar spine.  

In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:
* Functional loss during flare-ups and on repeated use: The examiner must elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner must also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner must provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records. 
If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 
* May 2006 and September 2008 MRI results: In addressing whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour, the examiner must discuss the May 2006 and September 2008 MRI reports, which showed cervical lordosis and levoscoliosis. 

4.  Then, review the examination report and ensure that it complies with the above directives.  If not, it must be returned to the examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


